ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2013-04-18_ORD_01_NA_01_FR.txt.                      217




                           DÉCLARATION DE M. LE JUGE AD HOC GUILLAUME



                       Demandes reconventionnelles — Connexité directe en fait et en droit avec les
                     demandes principales — Recevabilité.

                         1. La Cour, après avoir statué sur la recevabilité de la première
                     demande reconventionnelle du Nicaragua, a déclaré irrecevables les
                     ­deuxième et troisième demandes reconventionnelles. Je n’ai pas cru devoir
                      m’opposer à cette solution. Celle-ci ne m’en paraît pas moins marquer
                      une évolution de la jurisprudence qui me semble discutable pour les
                      motifs exposés dans la présente déclaration.
                         2. Selon l’article 80 du Règlement de la Cour, cette dernière « ne peut
                     connaître d’une demande reconventionnelle que si celle-ci relève de sa
                     compétence et est en connexité directe avec l’objet de la demande de la
                     partie adverse ». En l’espèce, la Cour a déclaré la deuxième et la troisième
                     demande reconventionnelle du Nicaragua irrecevables en l’absence de lien
                     de connexité directe, sur les plans factuel et juridique, entre ces demandes
                     et les demandes principales du Costa Rica. Cette décision me paraît diffi-
                      cile à concilier avec la jurisprudence développée par la Cour dans le passé.
                         3. La Cour a précisé à plusieurs reprises que son Règlement prévoit la
                      possibilité de présenter des demandes reconventionnelles en cours d’ins-
                      tance essentiellement afin « de réaliser une économie de procès tout
                      en permettant au juge d’avoir une vue d’ensemble des prétentions respec-
                      tives des parties et de statuer de façon plus cohérente » (Application
                      de la convention pour la prévention et la répression du crime de génocide
                      (Bosnie-Herzégovine c. Yougoslavie), demandes reconventionnelles, ordon-
                      nance du 17 décembre 1997, C.I.J. Recueil 1997, p. 257, par. 30). Par
                      voie de conséquence, la recevabilité des demandes reconventionnelles est
                      « fonction des buts ainsi poursuivis et sujette à des conditions propres
                      à prévenir les abus » (ibid.).
                         4. Dans cette perspective, la Cour, en vue d’assurer « une meilleure
                      administration de la justice » (ibid.), a recherché, dans plusieurs affaires,
                      si « le lien qui doit rattacher la demande reconventionnelle à la demande
                      principale est suffisant » (ibid., p. 258, par. 33). Elle a précisé qu’« en règle
                      générale le degré de connexité entre ces demandes doit être évalué aussi
                      bien en fait qu’en droit » (ibid.). Dans la plupart des cas qui lui ont été
                      soumis, elle a jusqu’à présent estimé que cette connexité était établie.
                         5. Dans l’affaire concernant l’Application de la convention pour la pré-
                      vention et la répression du crime de génocide (Bosnie-Herzégovine c. You-
                      goslavie), la Cour était saisie d’une requête de la Bosnie-Herzégovine
                      tendant à la condamnation de la Yougoslavie pour violation de la conven-
                      tion des Nations Unies sur le génocide. La Yougoslavie saisit la Cour de

                     21




6 CIJ 1045.indb 38                                                                                        5/06/14 09:42

                     218 	certaines activités ; construction d’une route (décl. guillaume)

                     conclusions reconventionnelles reposant sur « des faits de même nature »
                     et s’inscrivant « dans le cadre d’un même ensemble factuel complexe … sur
                     le territoire de la Bosnie-Herzégovine et au cours de la même période »
                     (C.I.J. Recueil 1997, p. 258, par. 34). Ces conclusions poursuivaient le
                     même but juridique que la demande principale, « à savoir l’établissement
                     d’une responsabilité juridique en raison de la violation de la convention
                     sur le génocide » (ibid.). La Cour les a par suite estimées recevables.
                        6. Dans l’affaire des Plates-formes pétrolières ((République islamique
                     d’Iran c. Etats-Unis d’Amérique), demande reconventionnelle, ordonnance
                     du 10 mars 1998, C.I.J. Recueil 1998, p. 190), l’Iran se plaignait de la des-
                     truction par les Etats-Unis d’installations de production pétrolière
                     offshore, comme méconnaissant les dispositions du traité d’amitié conclu
                     en 1955 entre les deux pays et d’autres dispositions du droit international.
                     Les Etats-Unis saisirent la Cour d’une demande reconventionnelle ten-
                     dant à la condamnation de l’Iran pour attaques de navires et mouillage de
                     mines dans le Golfe. La Cour a relevé qu’il s’agissait là de « faits de même
                     nature … s’inscriv[ant] dans le cadre d’un même ensemble factuel com-
                     plexe » (ibid., p. 205, par. 38). Elle a ajouté que les Parties poursuivaient
                     un même but juridique, « à savoir l’établissement d’une responsabilité
                     juridique en raison de violations du traité de 1955 » (ibid.). Elle a par
                     suite déclaré la demande reconventionnelle recevable.
                        7. Dans l’affaire de la Frontière terrestre et maritime entre le Cameroun
                     et le Nigéria ((Cameroun c. Nigéria), ordonnance du 30 juin 1999,
                     C.I.J. Recueil 1999 (II), p. 983), le Cameroun avait cité dans son mémoire
                     des incidents divers survenus le long de la frontière, qui, pour certains
                     d’entre eux, soulevaient, disait-il, la question de la responsabilité interna-
                     tionale du Nigéria. Le Nigéria présenta une demande reconventionnelle
                     tendant à ce que le Cameroun soit condamné à réparer les conséquences
                     dommageables de tous les incidents rapportés au dossier le long de la
                     frontière. La Cour estima que cette demande reposait sur des faits de
                     même nature que ceux évoqués dans le mémoire camerounais et poursui-
                     vait un même but juridique : l’établissement d’une responsabilité. Elle l’a
                     par suite déclarée recevable.
                        8. Dans l’affaire des Activités armées sur le territoire du Congo ((Répu-
                     blique démocratique du Congo c. Ouganda), demandes reconventionnelles,
                     ordonnance du 29 novembre 2001, C.I.J. Recueil 2001, p. 660), la Cour
                     était saisie d’une requête du Congo se plaignant d’actes d’agression, d’ex-
                     ploitation illégale de ressources naturelles et d’exactions de l’Ouganda sur
                     le territoire congolais contraires au droit international. L’Ouganda avait
                     présenté trois demandes reconventionnelles. La première concernait des
                     actes d’agression attribués au Congo. A cet égard, la Cour a estimé que
                     les demandes des Parties reposaient « sur des faits de même nature » (ibid.,
                     p. 679, par. 38). Elle a relevé que la demande reconventionnelle « port[ait]
                     sur une période plus étendue que la demande principale » (ibid.), mais
                     qu’elle avait trait à un « conflit existant entre les deux Etats voisins sous
                     des formes diverses et avec une intensité variable depuis 1994 » (ibid.),
                     c’est-à-dire depuis plus de quatre ans avant les événements évoqués par le

                     22




6 CIJ 1045.indb 40                                                                                    5/06/14 09:42

                     219 	certaines activités ; construction d’une route (décl. guillaume)

                     Congo. Elle en a conclu qu’il s’agissait d’un même ensemble factuel et a
                     ajouté que les Parties fondaient leurs demandes sur les mêmes principes
                     de droit international et qu’elles poursuivaient donc les mêmes buts juri-
                     diques. Elle a par suite déclaré ces premières conclusions reconvention-
                     nelles recevables.
                        La Cour en a jugé de même en ce qui concerne des « attaques visant les
                     locaux et le personnel diplomatique ougandais à Kinshasa » (C.I.J. Recueil
                     2001, p. 679, par. 40). Ces exactions s’étaient produites immédiatement
                     après l’invasion alléguée par le Congo, mais étaient survenues à des mil-
                     liers de kilomètres du lieu des combats. La Cour n’en a pas moins estimé
                     que les demandes des Parties s’inscrivaient dans le cadre du même
                     ensemble factuel complexe. Elle a en outre jugé que les Parties poursui-
                     vaient un même but juridique : établir la responsabilité de l’autre Partie,
                     et ce bien que les règles de droit international invoquées à cet effet ne
                     fussent pas identiques. Elle a de ce fait conclu, là encore, à la recevabilité
                     de la demande reconventionnelle.
                        En revanche, la Cour a estimé non recevable la troisième demande
                     reconventionnelle, qui concernait les tentatives de solution du conflit
                     engagées plusieurs années après le conflit et ayant mené à la conclusion
                     d’accords que l’Ouganda estimait avoir été violés par le Congo.
                        9. En l’espèce, le Costa Rica présente à la Cour deux séries de conclu-
                     sions. Il prie en premier lieu la Cour de juger que, par son comportement,
                     le Nicaragua a violé la souveraineté et l’intégrité territoriale du Costa Rica
                     dans la partie septentrionale d’Isla Portillos, à l’embouchure du San Juan.
                     Il demande en outre à la Cour de juger que le Nicaragua a violé « l’obliga-
                     tion de ne pas mener d’opérations de dragage du San Juan, ou d’opérations
                     ayant pour effet d’en dévier ou d’en modifier le cours, ni aucune autre opé-
                     ration dommageable pour le territoire costa-ricien (y compris le fleuve
                     Colorado), son environnement ou les droits du Costa Rica, conformément
                     à la sentence Cleveland » de 1888, interprétant le traité de limites territo-
                     riales entre le Costa Rica et le Nicaragua de 1858 (ordonnance, par. 14).
                        10. Dans sa deuxième demande reconventionnelle, le Nicaragua
                     demande à la Cour de juger qu’il est « devenu l’unique souverain dans la
                     zone jadis occupée par la baie de San Juan del Norte » (ibid., par. 15) à
                     l’embouchure du fleuve. Dans sa troisième demande, il sollicite de la Cour
                     une déclaration selon laquelle il « jouit d’un droit de libre navigation sur
                     le Colorado, un affluent du fleuve San Juan de Nicaragua, tant que n’au-
                     ront pas été rétablies les conditions de navigabilité qui existaient à
                     l’époque de la conclusion du traité de 1858 » (ibid.).
                        11. Il apparaît ainsi que les demandes principales du Costa Rica et les
                     demandes reconventionnelles du Nicaragua portent toutes deux « sur un
                     réseau fluvial commun » (ibid., par. 36) posant divers problèmes d’alluvion-
                     nement, de dragage, de navigabilité et de protection de l’environnement.
                        12. La deuxième demande reconventionnelle concerne la souveraineté
                     à l’embouchure du fleuve sur la baie de San Juan del Norte, qui, selon le
                     Nicaragua, aurait disparu du fait que le fleuve aurait à son embouchure
                     déplacé son lit. De même, la première demande principale du Costa Rica

                     23




6 CIJ 1045.indb 42                                                                                    5/06/14 09:42

                     220 	certaines activités ; construction d’une route (décl. guillaume)

                     concerne la souveraineté sur une partie d’Isla Portillos, qui, selon le
                     Costa Rica, a été séparée du reste de l’île par un canal creusé illégalement
                     par le Nicaragua, alors que celui-ci soutient avoir seulement dragué un
                     chenal naturel obstrué au fil des ans. Ainsi, la deuxième demande recon-
                     ventionnelle du Nicaragua concerne la même région que la première série
                     de conclusions du Costa Rica, à savoir l’embouchure du San Juan, et sou-
                     lève des problèmes analogues liés à l’alluvionnement et aux divagations
                     du fleuve. La Cour a cependant relevé que les demandes des Parties « ne
                     se rapportent pas au même endroit » (ordonnance, par 34). Elle a ajouté
                     que « [l]a demande reconventionnelle du Nicaragua concerne des modifi-
                     cations physiques de la baie de San Juan del Norte qui remonteraient au
                     XIXe siècle, tandis que les demandes du Costa Rica ont trait au compor-
                     tement qu’il attribue au Nicaragua en 2010 » (ibid.). Elle a souligné
                     qu’ainsi le lien temporel entre les demandes faisait défaut. On peut se
                     demander si, au regard de la jurisprudence de la Cour, ces circonstances
                     étaient à elles seules de nature à permettre de conclure à l’absence de
                     connexité directe en fait entre la deuxième demande reconventionnelle et
                     la première série de conclusions principales du Costa Rica.
                        13. Par ailleurs, les Parties dans les deux cas se prévalent à l’appui de
                     leurs conclusions du traité de limites de 1858. Dans les deux cas, il s’agit de
                     dispositions du traité ayant fait l’objet des sentences interprétatives du pré-
                     sident Cleveland et de M. Alexander. Il est exact que, comme le relève la
                     Cour, le Costa Rica se prévaut en outre de diverses conventions internatio-
                     nales relatives à la protection de l’environnement. Mais il le fait moins à
                     l’appui de ses revendications de souveraineté qu’à l’appui de ses conclu-
                     sions concernant le dragage du San Juan par le Nicaragua. Dès lors, on
                     peut se demander si les Parties ne poursuivaient pas un même but juri-
                     dique : établir une souveraineté territoriale sur la base du traité de 1858.
                        14. Dans sa troisième demande reconventionnelle, le Nicaragua
                     « allègue en particulier que le Costa Rica cherche à l’empêcher de prendre
                     les mesures nécessaires — les opérations de dragage dont le Costa Rica
                     tire grief — pour rendre de nouveau navigable le fleuve San Juan » (ibid.,
                     par. 29). Il soutient que, « tant que n’auront pas été rétablies les condi-
                     tions de navigabilité qui existaient à l’époque de la conclusion du traité
                     de 1858 », il « jouit d’un droit de libre navigation sur le Colorado, un
                     affluent du fleuve San Juan de Nicaragua », en vertu de l’article V du
                     même traité (ibid., par. 15).
                        15. S’agissant de la connexité de fait entre la troisième demande recon-
                     ventionnelle du Nicaragua et la deuxième demande principale du
                     Costa Rica, la Cour a noté à juste titre que ces deux demandes étaient
                     relatives à des activités de dragage sur un réseau fluvial commun. Elle a
                     également constaté que les prétentions du Nicaragua concernant ses
                     droits à naviguer sur le fleuve Colorado trouvaient leur origine dans les
                     efforts que selon lui le Costa Rica déploierait en vue d’empêcher le Nica-
                     ragua de draguer le San Juan pour en améliorer la navigabilité. Elle n’en
                     a pas moins estimé qu’il n’existait pas de connexité directe en fait entre
                     ces demandes, en relevant que le Costa Rica se plaignait essentiellement

                     24




6 CIJ 1045.indb 44                                                                                     5/06/14 09:42

                     221 	certaines activités ; construction d’une route (décl. guillaume)

                     de violation de sa souveraineté et de dommages causés à l’environnement.
                     Mais on peut s’interroger sur la validité de ce raisonnement, dès lors qu’il
                     existe un lien de connexité directe entre les opérations de dragage et la
                     navigabilité tant sur le San Juan que sur le Colorado dont se préoccupent
                     les deux Parties.
                        16. La même observation vaut en ce qui concerne la connexité juri-
                     dique entre la troisième demande reconventionnelle et la demande princi-
                     pale concernant le dragage du fleuve. Il est exact, comme le relève la
                     Cour, que le Costa Rica se plaint à titre principal des dommages environ-
                     nementaux que le dragage pourrait causer à son territoire. Mais il exprime
                     également des craintes pour ce qui est des conséquences de ce dragage sur
                     la navigabilité du San Juan et du Colorado. Il se prévaut à cet égard du
                     traité de 1858, comme le fait le Nicaragua. Les Parties poursuivent à cet
                     égard un même but juridique.
                        17. Au total, la Cour semble, dans la présente affaire, avoir voulu faire
                     évoluer sa jurisprudence dans un sens restrictif. Je crains qu’elle n’ait été
                     trop loin dans cette direction. Un bassin fluvial constitue une unité, et la
                     Cour aurait pu aborder avec profit dans une même instance les problèmes
                     soulevés en ce qui concerne ce bassin.

                                                                 (Signé) Gilbert Guillaume.




                     25




6 CIJ 1045.indb 46                                                                                   5/06/14 09:42

